OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

    JOHN CORNYN




                                                July 9,2002



The Honorable Warren Chisum                            Opinion No. JC-0525
Chair, Committee on
Environmental Regulation                               Re: Whether the      Texas Engineering Practice Act
Texas House of Representatives                         permits in-house      engineers to include their job
P. 0. Box 2910                                         titles on business    cards, cover letters, and other
Austin, Texas 78768-29 10                              correspondence       (RQ-0495-JC)


Dear Representative     Chisum:

         You ask whether the Texas Engineering Practice Act (the “Act”) permits in-house engineers
who work for private corporations that do not offer engineering services to the public to include their
job titles on business cards, cover letters, and other forms of correspondence.*   We conclude they
may not do so.

        You believe that an employee for a private corporation whose in-house job title is that of
“engineer” should be able to use a title, such as “Engineer” or “Process Engineer” on business cards,
cover letters, and other forms of correspondence because of an exemption under section 20(a)(5) of
the Act. See Request Letter, supra note 1, at 2. You find “it . . . difficult to fathom how a member
of the public could be misled into believing that an in-house engineer for a company that does not
perform or offer to perform any engineering services for the public is somehow offering such
services by the mere use of the job title ‘Engineer.“’ Id.

         The Act, article 3271a of the Revised Civil Statutes, specifically        addresses the use of the
designation of “engineer” in section 1.1. Section 1.1, in part, provides:

                 [I]t is the intent of the Legislature, in order to protect the public
                 health, safety and welfare, that the privilege of practicing engineering
                 be entrusted only to those persons duly licensed and practicing under
                 the provisions of this Act and that there be strict compliance with and
                 enforcement of all the provisions of this Act, and, in order that the
                 state and members of the public may be able to identify those duly
                 authorized to practice engineering in this state and fix responsibility



          ‘Letter from Honorable Warren Chisum, Chair, Committee on Environmental  Regulation, Texas House of
Representatives,   to Honorable John Comyn, Texas Attorney General, at 2 (Dec. 20, 2001) (on file with Opinion
Committee) [hereinafter Request Letter].
The Honorable Warren Chisum        - Page 2     (JC-0525)




               for work done or services or acts performed in the practice of
               engineering, only licensedpersons shall practice, offer or attempt to
               practice engineering or call themselves or be otherwise designated as
               any kind of an “engineer” or in any manner make use of the term
               “engineer” as a professional, business or commercial identification,
               title, name, representation, claim or asset, and all the provisions of
               this Act shall be liberally construed and applied to carry out such
               legislative intent.

TEX.REW.CIV. STAT.ANN. art. 327 1a, 5 1.1 (Vernon Supp. 2002) (emphasis added). Section 1.2 also
addresses this issue, forbidding   the use of specific terms or any combinations,        variations,   or
abbreviations thereof:

                        (a) From and after the effective date of this Act, unless duly
               licensed in accordance with the provisions of this Act, no person in
               this state shall:




                                 (2) Directly or indirectly, employ, use, cause
                       to be used or make use of any of the following terms
                       or any combinations,          variations or abbreviations
                       thereof as a professional, business or commercial
                       identification, title, name, representation, claim, asset
                       or means of advantage or benefit:               “engineer,”
                       “professional        engineer,”      “licensed   engineer,”
                       “registered     engineer,”      “registered    professional
                       engineer,”       “licensed      professional     engineer,”
                       “engineered.”

                               (3) Directly or indirectly, employ, use, cause
                      to be used or make use of any letter, abbreviation,
                      word, symbol, slogan, sign or any combinations or
                      variations thereof, which in any manner whatsoever
                      tends or is likely to create any impression with the
                      public or any member thereof that any person is
                      qualified or authorized to practice engineering unless
                      such person is duly licensed under and practicing in
                      accordance with the provisions of this Act.
The Honorable   Warren Chisum      - Page 3     (JC-0525)




                         (b) Within the intent and meaning and for all purposes of this
                Act, any person, sole proprietorship, firm, partnership, association or
                corporation which shall do, offer or attempt to do any one or more of
                the acts or things set forth in Subsection (a) of this section shall be
                conclusively presumed and regarded as engaged in the practice of
                engineering.

Id. 9 1.2.

          Section 20 of the Act addresses licensing exemptions for certain individuals, and you believe
that subsection (a)(5) provides the exemption for in-house engineers which would allow them to use
the job title of “engineer,” or some other term indicating that the person is engaged in engineering,
on business cards, cover letters, and other forms of correspondence. See Request Letter, supra note
 1, at 2. Section 20(a)(5) provides:


                         (a) The following persons shall be exempt from the licensure
                provisions of this Act, provided that such persons are not directly or
                indirectly represented or held out to the public to be legally qualified
                to engage in the practice of engineering:




                                 (5) any regular full time employee of a private
                       corporation or other private business entity who is
                       engaged solely and exclusively in performing services
                       for such corporation and/or its affiliates; . . . and
                     ’ provided further, that such employee does not have
                       the final authority for the approval of, and the ultimate
                       responsibility    for, engineering    designs, plans or
                       specifications pertaining to [the corporation’s and/or
                       its affiliates’] property or products which are to be
                       incorporated into fixed works, systems, or facilities on
                       the property of others or which are to be made
                       available to the general public.         This exemption
                       includes the use of job titles and personnel
                       classtfkations by such persons not in connection with
                       any offer of engineering services to the public,
                       providing that no name, title, or words are used which
                       tend to convey the impression that an unlicensed
                       person is offering engineering services to the public;
The Honorable Warren Chisum        - Page 4     (JC-0525)




Id. 8 20(a)(5) (emphasis added). Regular full-time employees of a private corporation engaged
solely and exclusively in performing services for such corporation, therefore, are exempt from
licensure “provided that such persons are not directly or indirectly represented or held out to the
public to be legally qual$ed to engage in the practice of engineering.” Id. 5 20(a) (emphasis
added). We interpret the italicized language in subsection (a)(5) to mean that a private corporation
may use job titles and personnel classifications to classify an employee as an “engineer” and allow
the employee to use that title internally. However, an employee, not licensed under the Act yet
classified as an “engineer” in a private corporation, may not represent to the public that he or she is
an engineer, i.e., by using that title on business cards, stationery, and other forms of correspondence
that are made available to the public. Unless an employee of a private firm is a licensed engineer,
the employee may not use the title of “engineer” on business cards, stationery, and other forms of
correspondence which would represent to the public that the employee is a licensed engineer.

         Prior opinions of this office lend support to this view. “It is our opinion that the essence of
section 20(g) [now section 20(a)(5)] is to exempt the average engineer in industry from the
requirement of state registration; however, we do not believe that section . . . can be construed in
such a way as to thwart the express purpose of the act by permitting any non-registrant to hold
himself out as [an] engineer.” Tex. Att’y Gen. Op. No. MW-384 (1981) at 3. “Although a person
employed in the engineering department of an industry may carry the ‘in-house’ designation of
‘engineer’ without being registered, such designation may not be used in such a way that misleads
the public into believing the user is a registrant.” Id. at 4. Attorney General Opinion MW-384 also
notes that the “board registers only individuals; a business entity, incorporated or otherwise, acquires
its engineering legitimacy only through the registration of an individual, who is held responsible for
the engineering work done on behalf of the entity.” Id. at 5. See TEX. REV. CIV. STAT.ANN. art.
3271a, $8 17-18 (Vernon Supp. 2002) (corporation may engage in practice of engineering if
registered with the Board and such practice carried on by only professional engineers registered in
this state). See also Tex. Att’y Gen. Op. Nos. H-l 104 (1977) at 2 (State Board of Professional
Engineers authorized to regulate and restrict use of word “engineer” and its variations in academic
titles); C-691 (1966) at 3 (it is violation of Act for individual, not licensed or registered, to use
various designations     in connection with name on stationery, building directories, telephone
directories, business cards, advertisements, or other means of communication to public).

         As you have observed, our conclusion here may appear to be an unduly harsh reading of the
statute. As this office recognized in Attorney General Opinion MW-384, however, “[glenerally
speaking, the [Engineering] act forbids the use of the term ‘engineer’ or any of its derivatives to all
except those who are duly registered.” Tex. Att’y Gen. Op. No. MW-384 (198 1) at 1 (citing Tackett
v. State Bd. ofRegistration for Prof’l Eng ?-s, 466 S.W.2d 332 (Tex. Civ. App.-Corpus Christi 197 1,
no writ). In 1975, this office concluded that the Engineering Board lacked authority to promulgate
a rule that would restrain Texas A & M University from permitting an unlicensed faculty member
to use the title “professor of engineering.” Tex. Att’y Gen. Op. No. H-677 (1975). The very next
year, the legislature overturned the opinion by adopting a provision that specifically allowed the rule
to stand. See Tex. Att’y Gen. Op. No. H-l 104 (1977). In light of the expansive authority that the
legislature has historically accorded the Board in the oversight of the engineering profession, we are
The Honorable   Warren Chisum     - Page 5     (JC-0525)




reluctant to view the scope of the present legislative language in a manner that restricts the Board’s
authority. If the legislature believes otherwise, it may of course amend that language.

         To summarize, this office does not interpret article 3271a of the Revised Civil Statutes to
allow an in-house employee of a private corporation, though classified internally as an “engineer”
or under some other engineering title, to use the title of “engineer” on business cards, cover letters,
or other forms of correspondence that are made available to the public. The Act prohibits anyone
other than a licensed engineer “to practice engineering or call themselves or be otherwise designated
as any kind of an ‘engineer’ or in any manner make use of the term ‘engineer’ as a professional,
business or commercial identification, title, name, representation,       claim or asset, and all the
provisions of this Act shall be liberally construed and applied to carry out such legislative intent.”
TEX. REV. CIV. STAT.ANN. art. 327la, $ 1.1 (Vernon Supp. 2002); see also id. $20(a) (persons are
exempt from licensure of Act provided such persons are not directly or indirectly represented or held
out to the public to be legally qualified to engage in the practice of engineering).
The Honorable Warren Chisum        - Page 6   (JC-0525)




                                       SUMMARY

                       The Texas Engineering Practice Act, article 3271a of the
               Revised Civil Statutes, does not allow an in-house employee of a
               private corporation, though classified internally as an “engineer” or
               under another engineering title, to use the title of “engineer” on
               business cards, cover letters, or other forms of correspondence that
               are made available to the public.




                                              Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Cornrnittee